DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
In the Remarks filed on 15 April 2022, applicants renew their traversal of the restriction requirement as they assert Martinez et al. is no longer prior art. 
The restriction requirement was made final in the previous office action dated 15 October 2021. Since applicants have elected claims directed to a product/apparatus, when all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims will be considered for rejoinder. However, the elected claims are not allowable, as set forth below. Furthermore, Groups I-IV still lack unity of invention because the technical feature of the claims is not a special technical feature as it does not make a contribution over the prior art in view of Abcam, of record. See below prior art rejections.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 November 2020.
Claims 1, 3-11 and 19-23 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2021 has been considered by the examiner.

Withdrawn Rejections
The written description rejection of claims 1, 4-11 and 19-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment that incorporated the limitations of claim 2 into independent claim 1. 
The outstanding prior art rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as being anticipated by and obvious over the Martinez reference are withdrawn in response to the amendment that incorporated the limitations of claim 2 into independent claim 1. The reference does not enable the sequences now required by all of the claims. 
	New and remaining issues are set forth below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 7 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Anti-Alpha-Synuclein Filament Antibody [MJFR-14-6-4-2]”, Abcam (IDS, 06/05/2019).
	The antibody MJFR-14-6-4-2 of Abcam (also the antibody of the instant specification) is an isolated rabbit monoclonal antibody, that specifically binds the C-terminal consensus motif YQDYEP (SEQ ID NO: 22) of human α-synuclein. See p.1, Description and General notes, p.4, fourth paragraph; and the specification at paragraphs [084], [171] and [176]. The Abcam antibody comprises all of the sequences of claims 1 and 3. See the instant specification at Fig.1 and pp.22-24. The antibody is synthetic. See p.1, General notes. Thus, claim 4 is anticipated. The antibody is fluorescently labeled, thus meeting the limitations of claims 6 and 7. See p.4, top photos. 

Response to Arguments
Applicant's arguments filed 15 April 2022 have been fully considered but they are not persuasive. Applicant asserts that the Abcam webpage is dated March 27, 2018 and is thus not prior art.
This is not found persuasive because the webpage was retrieved on March 27, 2018, but the Abcam webpage was actually published on October 22, 2016. See the upper right hand corner of the reference on the first page. Thus, Abcam is properly cited as prior art, and the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abcam as applied to claims 1, 3, 4, 6, and 7 above, and further in view of Schenk (US 2004/0136993 A1, IDS, 06/05/2019).
Abcam teaches as set forth above but fails to teach immunoconjugates comprising the antibody or compositions comprising the antibody. 
Schenk discloses an isolated polyclonal rabbit antibody that specifically binds 131-140 of human alpha-synuclein. See [0077], [0236], and [0244]), wherein amino acids 131-140 of human alpha-synuclein of the Schenk reference comprises the
C-terminal consensus motif YQDYEP which is amino acids 133-138 of human alpha-synuclein. Schenk discloses that the antibody that binds to human α-synuclein can be monoclonal. See paragraphs [0016] and [00741]. Schenk discloses that the antibody is fluorescently labeled, as in claims 6 and 7. See [0186], [0227], and [02311]. Schenk discloses an isolated immunoconjugate comprising an antibody and an effector molecule, as in claim 8. See [0115], [0186], [02311]. Schenk discloses a pharmaceutical composition comprising an antibody and a pharmaceutical carrier, as in claim 11. See [0017]. Schenk discloses a bispecific antibody, as claim 21. See [0038], and [0074]. Schenk does not teach that the antibody specifically binds SEQ ID NO: 22.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Abcam and Schenk. The artisan would have been motivated to make and use the claimed invention since Schenk teaches rabbit antibodies that bind to the C-terminal portion of alpha-synuclein with Abcam providing a particular antibody that binds within that C-terminal portion. Thus, it would have been obvious to substitute Abcam’s antibody in the antibodies and methods of Schenk. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 9, 10, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abcam as applied to claims 1, 3, 4, 6, and 7 above, and further in view of Weihofen (US 2011/0300077 A1, IDS, 06/05/2019).
Abcam teaches as set forth above but fails to teach fusion proteins comprising the antibody. 
Weihofen discloses an isolated monoclonal antibody that specifically binds human α-synuclein. See abstract, [0066], and [0096]. Weihofen discloses, amongst a range of antibody sources, a rabbit antibody. See [0065] and [0234]. Weihofen discloses a fusion protein comprising an antibody and a heterologous protein, as in claim 9. See [0181], [0183], and [0185]. Weihofen discloses that the heterologous protein is a human IgGγ Fc protein, as in claims 10 and 19. See [0055], [0072], [0125], [0182], and [0185]. Weihofen discloses a chimeric antigen receptor (CAR) comprising an antibody, as in claim 20. See [0053] and [0186]. Weihofen discloses an isolated immunoconjugate comprising an antibody and a therapeutic agent, i.e. a drug, as in claims 22 and 23. See [0180], [0183], [0190]; claim 40. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Abcam and Weihofen. The artisan would have been motivated to make and use the claimed invention since Weihofen teaches rabbit antibodies that bind to alpha-synuclein with Abcam providing a particular rabbit antibody that binds within the C-terminal portion of alpha-synuclein. Thus, it would have been obvious to substitute Abcam’s antibody in the antibodies and methods of Weihofen. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  The artisan would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abcam as applied to claims 1, 3, 4, 6, and 7 above, and further in view of Guillams et al. (2013, IDS, 06/05/2019).
Abcam teaches as set forth above but fails to that the antibody is a nanobody. 
Guilliams discloses an isolated antibody that specifically binds the C-terminal of α-synuclein (abstract; page 2407, first column, fourth paragraph- second column, first paragraph), wherein the antibody is a nanobody, as in claim 5. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Abcam and Guilliams. The artisan would have been motivated to make and use the claimed invention since Guilliams teaches antibodies that bind to the C-terminal portion of alpha-synuclein with Abcam providing a particular antibody that binds within that C-terminal portion. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  Thus, it would have been obvious to substitute Abcam’s antibody in the antibodies and methods of Guilliams. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
15 July 2022